t c memo united_states tax_court george g green petitioner v commissioner of internal revenue respondent docket nos filed date gregg r kosterlitzky and kenton e mcdonald for petitioner gerald l brantley and bruce wilpon for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in these consolidated cases of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years in issue respectively additionally respondent determined an addition_to_tax under sec_6651 of dollar_figure for failure_to_file timely for at the time of trial respondent asserted that the correct deficiencies were in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively with accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years in issue respectively the correct addition_to_tax under sec_6651 for failure_to_file timely in was recomputed as dollar_figure after concessions by the parties the issues for decision are whether petitioner a cash_basis taxpayer must report the damages received under a release and settlement agreement into which he entered with the state of texas and if so what amounts must be reported as taxable_income whether deductions that petitioner substantiated are allowable under sec_162 or sec_212 whether respondent may amend the answer to include petitioner’s attorney’s fees in his reportable gross_income whether petitioner is liable for sec_6662 accuracy-related_penalties for each of the years in issue and whether petitioner is liable for the sec_6651 addition_to_tax for failure_to_file timely his tax_return unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in horseshoe bay texas at the time that he filed his petition whistleblower lawsuit and settlement agreement petitioner worked for the texas department of human services tdhs as an architect from until date his duties included reviewing tdhs construction contracts and advising his supervisors as to the contractors’ compliance with contractual terms while working for tdhs petitioner believed that officials with tdhs were engaged in a pattern of fraud and corruption petitioner discussed the misconduct with his supervisors and when they failed to act he advised numerous tdhs employees that he intended to report the misconduct to authorities outside of the department in date tdhs began an investigation of petitioner’s long-distance telephone use the investigation revealed that of all of the telephone calls placed from petitioner’s extension for years one 13-cent telephone call was alleged to be improper additionally in date tdhs began to investigate petitioner’s use of sick leave investigators audited petitioner’s sick leave records and placed him under surveillance to monitor his activities during those working hours when he was excused to receive physical therapy the investigators alleged that on one occasion petitioner left work and failed to attend a therapy session and that on several occasions no record existed to show his attendance at a therapy session on date petitioner was fired for allegedly abusing his sick leave falsifying official documents and misusing his business telephone tdhs referred the matter including the improper telephone call to the district attorney for alleged criminal violations petitioner was subsequently indicted for falsifying documents a third-degree felony after petitioner surrendered to the authorities he was placed in a holding cell at travis county jail petitioner was handcuffed due to a disturbance that had broken out in the cell petitioner was released that same day on a personal bond on date petitioner filed suit against the tdhs cause no big_number styled george green v texas department of human services under the texas whistleblower act tex rev civ stat art 6252-16a recodified as tex govt code sec_554 effective date vernon supp petitioner alleged damages of loss of wages and benefits past and future mental anguish and expenses_incurred in connection with prosecuting the case including court costs and attorney’s fees when the district attorney offered to dismiss the criminal charges if petitioner would drop the whistleblower suit petitioner refused shortly before trial of the criminal case the district attorney dismissed the charges under the indictment pending further investigation petitioner’s whistleblower suit was tried before a jury from date through date at that trial petitioner’s counsel d douglas brothers brothers informed the jury that they would be asked to award damages for out- of-pocket expenses lost wages past and future mental suffering past and future and punitive or exemplary damages awarded as an example to others and as a penalty or by way of punishment brothers informed the jury that exemplary damages serve two purposes to deter retaliatory conduct to show how important it is that this never happen and two to punish those that perpetuated the retaliatory conduct at the time of the whistleblower trial petitioner suffered from severe depression richard e coons m d coons an expert witness testified at the whistleblower trial that petitioner suffered from depression and posttraumatic stress disorder that the actions of tdhs were a cause of these conditions and that the injury would be permanent coons testified that some of the symptoms of petitioner’s depression included compulsive eating anxiety crying decreased confidence difficulty concentrating and great sleep disturbance the jury found that petitioner was fired in retaliation for reporting activities at tdhs the jury awarded the following damages loss of earning capacity dollar_figure big_number past mental anguish big_number future mental anguish out-of-pocket expenses big_number big_number punitive_damages on date the travis county district_court 53rd judicial district the trial_court entered judgment in favor of petitioner in the amount of dollar_figure the trial_court awarded prejudgment_interest of dollar_figure through date with an additional dollar_figure per day until the judgment was signed the judgment bore postjudgment interest of percent per annum until paid on date the court_of_appeals for the third district of texas affirmed the trial court’s judgment the court_of_appeals held that petitioner must request a legislative appropriation to collect the damages including any interest because only the legislature could pay the judgment tex dept of human servs v green s w 2d tex ct app the court_of_appeals judgment became final on date after the texas supreme court denied tdhs’s application_for writ of error between and petitioner developed a bleeding peptic ulcer and required repeated hospitalization for gastrointestinal bleeding and anemia of life-threatening severity requiring blood transfusions over a 45-day period during and petitioner suffered further deterioration of his mental and physical health from date through date the state of texas did not pay any part of the judgment or interest petitioner discharged brothers after the final judgment in the whistleblower lawsuit when there was a disagreement as to how to collect on such judgment petitioner instituted legal proceedings in an attempt to collect judgment additionally petitioner individually attempted to secure a legislative appropriation in to satisfy his judgment petitioner’s efforts were unsuccessful a regular session of the texas legislature convenes only in odd-numbered years there are two chambers in the texas legislature the senate and the house of representatives all bills that are introduced for consideration that affect revenues or expenditures must be referred to the legislative budget board lbb if a bill is passed by the introducing legislator’s chamber it must proceed to the other chamber for final passage if it passes the other chamber it then proceeds to the governor for approval or veto the legislature of the state of texas may choose through the appropriation process to pay some all or none of any claims against the state in or around date petitioner hired new counsel john c augustine augustine to assist him in the collection of the judgment in a memorandum to augustine dated date petitioner stated thus when i engaged your firm on a contingency fee basis to assist me in my efforts in collecting the judgment i needed no help in collecting the dollar_figure million you were brought on board to help in collecting the punitive_damages and the post-judgment interest additionally a team of representatives was hired to assist in the collection by raising consciousness and guiding petitioner in an effort to get the attention of the authorities on date in order to fund his collection attempts petitioner sold an interest worth dollar_figure of his ultimate recovery if any to james u king jr king for dollar_figure in an effort to collect the judgment petitioner filed abstracts of judgment in several counties against the state of texas all of which were unsuccessful in securing payment petitioner and his representatives also attempted to influence public opinion by newspaper and magazine articles and by television broadcasts at or around this time petitioner filed a declaratory action cause no styled george green vs the state of texas and the attorney_general of texas dan morales additionally petitioner augustine and petitioner’s representatives tried once again to get a bill passed that would appropriate funds towards petitioner’s judgment the 74th regular session of the texas legislature commenced on date and ended on date during this time two bills were introduced to provide for appropriation of amounts to satisfy petitioner’s judgment the first bill that was introduced died in the house committee on appropriations the second bill that was introduced was passed by the house of representatives and amended and passed by the senate however the house of representatives refused to concur with the amendments made by the senate and the 74th regular session of the texas legislature adjourned without passing the bill after the legislature failed to appropriate funds for payment of the judgment petitioner approached the lbb under sec_317 of the texas government code the governor of texas or the lbb after finding that an emergency exists may propose an expenditure or distribution of funds by a state_agency tex govt code ann sec_317 b vernon they may make this proposal at any time that the legislature is not in session tex govt code ann sec_317 a vernon in order to convince the lbb that an emergency existed petitioner and augustine worked with lieutenant governor bob bullock bullock chairman of the lbb and his staff petitioner met with bullock on a few occasions to inform him of petitioner’s unsuccessful efforts to collect on his judgment and his continued stress and failing health in a letter dated date augustine informed bullock that petitioner had authorized him to propose a method of payment of the judgment by the state of texas in return for mr green’s execution of a release of judgment and withdrawal of liens augustine also informed bullock that petitioner’s judgment had reached dollar_figure and would be accruing interest at a rate of dollar_figure per day a quorum of the lbb met on date on that date at a public meeting the lbb found that the existence of unpaid monetary obligations of some state agencies created an emergency requiring that those agencies be authorized to expend appropriated funds to pay the obligations the lbb proposed a budget execution order that authorized tdhs to pay to petitioner a settlement including attorney fees in the case of george green v department of human services in the amount of dollar_figure contingent on the fact that acceptance of this amount by george green constitutes a complete release by george green of all claims and causes of action george green may have against the state of texas arising from the case of george green v department of human services payments were also authorized to other litigants who had judgments against the state of texas according to the terms of a judgment the lbb adopted the proposed budget execution order on date on that date governor george w bush ratified the order petitioner the state of texas brothers and associates and king entered into a written release and settlement agreement the agreement dated date the agreement was contingent upon action by the lbb to approve the agreement the agreement was negotiated by parties with adverse interests and constituted an arm’s-length transaction the agreement was drafted by augustine and harry g potter iii potter a special assistant attorney_general for the state of texas the agreement provided in cause no big_number styled george green v texas department of human services the state has agreed to enter into this release and settlement agreement on the express condition that the state receive a substantial abatement of the amount of punitive_damages it pays on account of the judgment plaintiff has agreed to compromise the portion of the judgment attributable to punitive_damages in accordance with the state’s requirements in order to settle all matters in dispute in cause no styled george green vs the state of texas and the attorney_general of texas dan morales plaintiff has asserted against defendants claims for declaratory and injunctive relief and attorney’s fees as specifically set forth in plaintiff’s original petition additionally defendants have asserted counterclaims for declaratory and injunctive relief these claims and counterclaims have been denied by the respective parties the parties have agreed to compromise and settle each action referenced in paragraph sec_1 and above and all claims of any kind or character whether now known or unknown or whether asserted in these suits that the parties have or may have for damages declaratory relief injunctive relief and or attorneys’ fees arising from the factual allegations or theories of recovery contained in any of the pleadings filed in either of the actions referenced above the state shall make a cash payment of dollar_figure to plaintiff for the damages for loss of earning capacity mental anguish and suffering past and mental anguish and suffering future in accordance with the findings specified and incorporated into the final judgment in cause no big_number the state shall fund annuities for additional damages associated with the final judgment in cause no big_number which in turn shall pay to plaintiff monthly installments commencing on date and continuing until date each in the amount of dollar_figure with a final payment payable on date in the amount of dollar_figure for all other damages including punitive pre-judgment and post-judgment interest the state shall fund an annuity or annuities which in turn shall pay to plaintiff monthly installments commencing on date and continuing until date each in the amount of dollar_figure with a final payment payable on date in the amount of dollar_figure 7a the state shall make a cash payment of dollar_figure to james u king jr who has an interest in the judgment 7b the state shall make a cash payment of dollar_figure to brothers associates attorneys at law which law firm owns an interest in the final judgment the state shall be the owner of the annuities referred to above but shall have no authority or ability to amend or decrease any provisions during their respective terms it is further agreed and understood that the state’s obligations with respect to the annuities described herein are discharged upon funding of the annuities in accordance with this agreement the total cost to the state shall not exceed dollar_figure it is expressly understood and agreed that the state’s obligations under this agreement are contingent upon approval of a budget execution proposal by the legislative budget board the governor and certification by the comptroller of public accounts that said funds are available for consideration given herein the parties hereby agree that upon full funding of the annuity_contracts and payments of cash the parties shall dismiss with prejudice their respective claims against each other in cause no for the consideration given plaintiff hereby releases and forever discharges the state of texas from any and all liability actions claims demands or suits which plaintiff has or may have which plaintiff could have asserted in the suits referenced in paragraph sec_1 and or in any other suit it is expressly understood and agreed that plaintiff accepts the consideration herein as full satisfaction of the final judgment signed on date in cause no big_number and agrees to fully finally and forever release discharge acquit and quitclaim said judgment petitioner received dollar_figure per month from date through date under the first annuity and dollar_figure per month from date through date under the second annuity additionally petitioner received the final payments of dollar_figure and dollar_figure under the respective annuities in date green capital corp and ts capital_asset llc green capital corp green capital and ts capital_asset llc ts capital were formed by petitioner for the purpose of employing consultants and advisers including legal consultants publicists and other professionals to attempt to collect the judgment or otherwise secure payment of damages from the state of texas petitioner was involved in a suit with allied interests inc allied in which petitioner was being sued for expenses owed by petitioner to allied for services it rendered to petitioner in its attempt to collect petitioner’s judgment against the state of texas in a judgment was entered against petitioner and green capital in petitioner paid allied dollar_figure in satisfaction of allied’s judgment included in that amount was dollar_figure of exemplary punitive_damages some of the expenses_incurred and paid_by petitioner in pursuit of his claims against the state of texas and in defense of his lawsuit with allied consisted of payments to attorneys and consultants and expenses associated with maintaining an office petitioner’s income_tax returns for through on date petitioner filed his form_1040 u s individual_income_tax_return for attached to his income_tax return was form_8275 disclosure statement in which petitioner stated on date i received a settlement amount by compromise of my judgment owed to me by the state of texas in my settlement agreement i received dollar_figure actual damages for personal physical injury sickness this settlement amount is nontaxable and not subject_to tax additionally with respect to petitioner’s interest in green capital petitioner reported losses in the amount of dollar_figure petitioner’s return for showed no tax due on date petitioner filed his income_tax return for on his return petitioner reported receipt of dollar_figure of annuity income of which dollar_figure was reported as taxable additionally with respect to petitioner’s interest in green capital petitioner reported losses in the amount of dollar_figure petitioner’s return for showed no tax due on date petitioner filed his income_tax return for on his return which was prepared by hunter atkins inc hunter atkins petitioner reported receipt of dollar_figure of annuity income of which dollar_figure was reported as taxable attached to his return was form_8275 in which petitioner stated this amount dollar_figure represents payments received for non- punitive_damages via metropolitan life no form_1099 was issued further supporting taxpayer’s position that such amount is not taxable see attached statement for further clarification of taxpayer’s position the attached statements were as follows the settlement agreement included additional damages associated with the final judgment in cause no big_number be provided to george green plaintiff from annuity_contracts purchased by the state of texas the owner of the annuities as follows non-punitive the state shall fund annuities for additional damages associated with the final judgment in cause no big_number which in turn shall pay to plaintiff monthly installments in the amount of dollar_figure dollar_figure yr for all other damages including punitive pre-judgment and post-judgment interest the state shall fund an annuity which in turn shall pay plaintiff monthly installments in the amount of dollar_figure dollar_figure yr punitive the annuity payments in the sum of dollar_figure received in represent additional damages other than punitive and interest and are excluded from income under sec_104 a sic additionally with respect to petitioner’s interest in green capital petitioner reported losses in the amount of dollar_figure with respect to petitioner’s interest in ts capital petitioner reported losses in the amount of dollar_figure petitioner’s return for showed tax due in the amount of dollar_figure on date petitioner filed his income_tax return for on his return which was prepared by hunter atkins petitioner reported receipt of dollar_figure of annuity income of which dollar_figure was reported as taxable attached to his return was form_8275 in which petitioner made statements similar to those on his form_8275 additionally with respect to petitioner’s interest in ts capital petitioner reported losses in the amount of dollar_figure petitioner’s return for showed no tax due on date petitioner filed his income_tax return for on his return petitioner reported receipt of dollar_figure of annuity income of which none was reported as taxable attached to his return was form_8275 in which petitioner stated this amount dollar_figure represents payment received for additional damages from met life_annuity_contract funded by the state of texas no form_1099 was issued see attached statement a for further explanation this amount dollar_figure represents payment received for all other damages from met life_annuity_contract funded by the state of texas a form_1099 was issued see attached statement a for further explanation the attached statements were as follows a the final annuity_payment in the sum of dollar_figure received in represents additional damages excludable from income under sec_104 a the final annuity_payment in the sum of dollar_figure received in represents all other damages excludable from income under sec_104 taxpayer cites what he believes is controlling case law as well as the supreme court’s historical principles of restoration of capital lost-not income to define other damages received via jury verdict and finally by the release and settlement agreement of date additionally with respect to petitioner’s interest in ts capital petitioner reported losses in the amount of dollar_figure petitioner’s return for showed no tax due petitioner also claimed a dollar_figure deduction for legal fees on date petitioner filed form sec_1040x amended u s individual_income_tax_return for and stating among other things that dollar_figure of reported income was not includable in taxpayer income sec_104 establishes taxpayer guidance for excludability along with rr and rr and pl this resulted in petitioner’s requesting a refund of dollar_figure for internal_revenue_service irs determinations in connection with the damages awarded to petitioner under the settlement agreement the irs determined that all amounts received by petitioner in and were taxable_income in connection with green capital and ts capital the irs disallowed all losses and subsequent carryforward losses claimed by petitioner in and the irs also disallowed the dollar_figure itemized_deduction petitioner claimed in additionally the irs determined accuracy-related_penalties under sec_6662 for all of the years in issue and an addition_to_tax under sec_6651 for failure_to_file timely in on date respondent requested leave of the court to file an amendment to the answer to include as gross_income to petitioner the dollar_figure of attorney’s fees paid to brothers under the terms of the settlement agreement burden_of_proof opinion at trial the parties agreed that petitioner bears the burden_of_proof on all of the issues in these cases except i the issue raised by the proposed amendment to the answer of whether petitioner should have included the contingent attorney’s fees in his gross_income in and ii any new_matter or new issue not raised in respondent’s trial memorandum thus petitioner has agreed that respondent’s burden of production under sec_7491 with respect to penalties has been satisfied payments received under the settlement agreement sec_61 includes in gross_income all income from whatever source derived unless otherwise provided sec_104 provides otherwise before it was amended by the small_business job protection act of publaw_104_188 sec 110_stat_1838 sec_104 excluded from gross_income amounts received on account of personal injuries or sickness while the reference to personal injuries or sickness did not include damages received pursuant to the settlement of purely economic rights it did include nonphysical injuries to the individual such as those affecting emotions reputation or character 504_us_229 n see 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir see also 79_tc_680 affd without published opinion 749_f2d_37 9th cir the parties have agreed that the version of sec_104 in effect prior to the amendment applies to all of the payments received by petitioner pursuant to the settlement agreement in interpreting sec_104 the supreme court has held that amounts are excludable from gross_income only when the underlying cause of action giving rise to the recovery is based on tort or tortlike rights and the damages were received on account of personal injuries or sickness 515_us_323 sec_1_104-1 income_tax regs if damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement rather than the validity of the claim determines whether the damages were received on account of tortlike personal injuries see robinson v commissioner supra pincite the determination of the nature of the claim is factual and is made by reference to the settlement agreement in light of the surrounding circumstances id a key question to ask is ‘in lieu of what were the damages awarded ’ id quoting 144_f2d_110 1st cir affg 1_tc_952 if the settlement agreement allocates clearly the settlement proceeds between tortlike personal injury damages and other damages the allocation is generally binding for tax purposes to the extent that the agreement was entered into by the parties in an adversarial context at arm’s length and in good_faith if the settlement agreement does not expressly allocate the settlement between tortlike personal injury damages and other damages the intent of the payor must be determined from all of the pertinent facts and circumstances id pincite although the payee's belief is relevant to this inquiry the ultimate character of the payment hinges on the payor's dominant reason for making the payment fono v commissioner supra pincite see amos v commissioner tcmemo_2003_329 in these cases the settlement agreement allocated damages to petitioner under three separate paragraphs the provisions are paragraph sec_4 through as set forth below the state shall make a cash payment of dollar_figure to plaintiff for the damages for loss of earning capacity mental anguish and suffering past and mental anguish and suffering future in accordance with the findings specified and incorporated into the final judgment in cause no big_number the state shall fund annuities for additional damages associated with the final judgment in cause no big_number which in turn shall pay to plaintiff monthly installments commencing on date and continuing until date each in the amount of dollar_figure with a final payment payable on date in the amount of dollar_figure for all other damages including punitive pre-judgment and post-judgment interest the state shall fund an annuity or annuities which in turn shall pay to plaintiff monthly installments commencing on date and continuing until date each in the amount of dollar_figure with a final payment payable on date in the amount of dollar_figure the damages allocated in paragraph are precisely traceable to the jury award in petitioner’s whistleblower lawsuit ie dollar_figure of the damages awarded is for past and future mental anguish and dollar_figure is for loss of earning capacity respondent has conceded that all amounts received in pursuant to paragraph are excludable from petitioner’s gross_income as a result of respondent’s concession only the effects of the allocations in paragraph sec_5 and are disputed the nature of the claim and the intent of the payor must be determined by examining the facts and circumstances surrounding the settlement agreement under paragraph the state was to fund annuities for additional damages associated with the final judgment in the whistleblower lawsuit because the underlying cause of action giving rise to the recovery_of damages was based on tort or tortlike rights petitioner has met the first prong of the two-prong test set out in commissioner v schleier supra however petitioner has failed to show that as he contends the additional damages received under paragraph of the settlement agreement were received on account of personal injuries or sickness although there is substantial evidence that petitioner suffered mental and physical deterioration between the time of the judgment in and the settlement in there is no allocation under paragraph for any additional injuries there is no allocation in paragraph for any personal injuries or sickness that arose out of the whistleblower lawsuit and all compensatory_damages awarded in the final judgment of that lawsuit were expressly allocated under paragraph of the settlement agreement according to the testimony of potter who drafted the agreement for the state of texas there was no independent investigation in of either the jury findings in the original lawsuit or petitioner’s injuries potter had no knowledge of petitioner’s massive bleeding ulcers at the time that he and augustine drafted the settlement agreement though petitioner made bullock aware of his injuries there is no evidence that any of the payments received under paragraph and the first annuity_contract were intended by the state to compensate petitioner for personal injuries or sickness petitioner has failed to establish the second prong of schleier because he is unable to establish that any part of the first annuity was allocable to personal_injury_or_sickness and the record lacks any evidentiary basis for concluding that a specific_portion of the first annuity was allocable to any personal_injury_or_sickness see 422_f3d_684 8th cir affg tcmemo_2004_113 therefore after examining the facts and circumstances surrounding the claim and the settlement agreement we conclude that the payments received under paragraph and the first annuity_contract are not excludable under sec_104 and are to be included in petitioner’s gross_income in the years received paragraph of the settlement agreement allocates the second annuity_contract to all other damages including punitive_damages and pre-judgment and post-judgment interest petitioner contends that notwithstanding this express allocation none of the payments received under the second annuity were for punitive_damages or interest punitive_damages are included in gross_income because they are an element of damages not designed to compensate victims rather they are punitive in nature 519_us_79 citing 515_us_323 in the whistleblower trial petitioner asked for punitive_damages to send a message to this agency to all of state government that they ought not treat their loyal employees the way mr green was treated interest received is included in gross_income because it compensates for the delay in the receipt of a principal_amount ie the final judgment see 317_us_399 see also robinson v commissioner t c pincite 100_tc_124 affd per curiam 25_f3d_1048 6th cir 94_tc_189 though petitioner contends that there was no ‘indebtedness’ upon which the interest could accrue and that respondent may not convert a portion of the settlement consideration to interest there is an express allocation for prejudgment and postjudgment interest set out in paragraph of the settlement agreement additionally according to potter the settlement agreement was worded to try to minimize the state’s exposure to punitive_damages and pay as little as possible in punitive_damages as set out in paragraph quoted in our findings the state entered into the settlement agreement on the express condition that it receive a substantial abatement of the punitive_damages that had been awarded under the final judgment in the whistleblower lawsuit there is no indication that a total abatement was intended or effected in any event petitioner has presented no persuasive reason for concluding that any of the damages resolved by paragraph fall within an exempt category again petitioner has failed to establish the second prong of schleier because he is unable to establish that any part of the second annuity was allocable to personal_injury_or_sickness and the record lacks any evidentiary basis for concluding that any portion of the second annuity was allocable to personal_injury_or_sickness see lindsey v commissioner supra therefore after examining the facts and circumstances surrounding the claim and the settlement agreement we conclude that the payments received under paragraph and the second annuity_contract are not excludable under sec_104 and are to be included in petitioner’s gross_income when received expenses for green capital and ts capital the parties stipulated that for tax years through petitioner is entitled to additional deductions in agreed amounts under either sec_162 or sec_212 as the court may determine petitioner contends that the additional deductions are allowable as ordinary and necessary business_expenses under sec_162 respondent contends that the additional deductions are allowable as amounts paid for the production_or_collection_of_income under sec_212 expenses deducted under sec_162 generally are subtracted in full from gross_income to arrive at adjusted_gross_income however expenses deducted under sec_212 ordinarily are subtracted from adjusted_gross_income to arrive at taxable_income and are subject_to certain floor limitations in sec_67 a deduction under sec_212 may also be limited by application of the alternative_minimum_tax see sec_56 see also 112_tc_325 benci-woodward v commissioner tcmemo_1998_395 affd 219_f3d_941 9th cir additionally net operating losses such as the ones petitioner is claiming may carryover under sec_172 from the year in which they were incurred to another year only if the losses were the result of operating a trade_or_business within the meaning of sec_162 see 58_tc_691 affd 486_f2d_1406 7th cir see also 48_f2d_201 5th cir sec_162 permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions are allowed under sec_212 for the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income sec_162 and sec_212 are considered in_pari_materia except for the fact that the income-producing activity of the former section is a trade_or_business whereas the income-producing activity of the latter section is a pursuit of investing or other profitmaking that lacks the regularity and continuity of a business guill v commissioner supra pincite in order to be engaged in carrying_on_a_trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify see 480_us_23 determining whether a taxpayer is engaged in carrying_on_a_trade_or_business requires an examination of the facts id pincite petitioner claims that he was in the trade_or_business of attempting to collect compensation from the state of texas and conducted that business through green capital and ts capital petitioner argues in his brief in pursuing compensation_for petitioner’s claims against the state from to petitioner retained and consulted with several consultants and advisors including lobbyists engaged in an ongoing orchestrated media campaign and conferred with and lobbied texas state legislators from to petitioner engaged in such activities on a regular and continuous basis and such activities were done for the purpose of seeking profit naming sic collecting compensation_for petitioner’s claims against the state citations omitted though petitioner continuously and regularly engaged in the activity of attempting to recover his judgment between and we cannot conclude that petitioner was in a trade_or_business in the customary use of those terms petitioner did not perform services for others he had no customers and he was not in the business of trading securities or gambling on a regular and continuous basis see id pincite petitioner’s asserted purpose was to secure the compensation to which he was entitled although a trade_or_business requires continuous and regular activity continuity and regularity do not standing alone constitute a trade_or_business petitioner’s position ignores the distinction between sec_162 and section 212--a distinction well-established in history in 312_us_212 the supreme court held that the salaries and expenses incident to looking after a taxpayer’s own investments were not deductible under sec_23 the predecessor of sec_162 in so holding the supreme court stated that no matter how large the estate or how continuous or extended the work required may be the fact that the taxpayer kept records and collected interest and dividends from his securities through managerial attention for his investments was not sufficient as a matter of law to permit deduction of the expenses in dispute id the revenue act of ch sec_121 56_stat_819 amended the internal_revenue_code in response to higgins and to give relief to higgins-type taxpayers see h rept 77th cong 2d sess 1942_2_cb_372 in 373_us_193 the supreme court explained sec_23 the predecessor of sec_162 was amended not by disturbing the court's definition of trade_or_business but by following the pattern that had been established since of enlarging the category of incomes with reference to which expenses were deductible to include expenses_incurred in the production_of_income citations omitted the amendment divided the old sec_23 into two parts one sec_23 dealt with the previously deductible trade_or_business_expenses now covered by sec_162 the other sec_23 dealt with a new category of deductions relating to nontrade or nonbusiness expenses now covered by sec_212 the new category was intended to allow deductions regarding certain income- or profit-oriented activities notwithstanding the absence of a trade_or_business see 83_tc_356 affd 779_f3d_662 11th cir the reasoning behind the adoption of sec_212 supports respondent’s contention that petitioner is allowed deductions related to his income-producing activities to collect his judgment against the state only to the extent provided under that statute petitioner’s situation is analogous to that of the taxpayers in 325_f2d_657 5th cir and 23_tc_208 therefore his deductible expenses are allowed only under sec_212 additionally petitioner contends that the dollar_figure portion of his payment in satisfaction of allied’s judgment which constitutes exemplary damages is deductible under sec_162 or in the alternative under sec_212 respondent contends that because petitioner is not carrying_on_a_trade_or_business he is not entitled to deduct the dollar_figure payment for exemplary damages payment of punitive_damages may be deductible under sec_162 see 276_us_145 legal expenses of taxpayer in defending against claim of former business partner held deductible see also stark v commissioner tcmemo_1999_1 petitioner however has presented inadequate evidence to support his claim that the payment of punitive_damages is deductible in these cases there is insufficient evidence explaining the basis of the award against petitioner or to show that the expense was ordinary and necessary thus the dollar_figure payment to allied is not deductible respondent’s motion to amend answer rule a allows for an amendment to the pleadings after a case has been placed on the trial calendar only by leave of the court or by written consent of the adverse_party and leave shall be given freely when justice so requires whether a motion seeking amendment should be allowed lies within the sound discretion of the court 110_tc_172 84_tc_985 in determining whether permitting a proposed amendment serves justice we must examine the particular circumstances in the case before us estate of quick v commissioner supra law v commissioner supra we consider among other factors whether an excuse for the delay exists and whether the opposing party would suffer unfair surprise disadvantage or prejudice if the motion to amend were granted estate of quick v commissioner supra pincite see spain v commissioner tcmemo_1978_270 after two continuances and extensive pretrial proceedings on date the court sent notice to the parties that these cases would be tried on date respondent’s motion for leave to file an amended answer was filed on date and seeks to include as gross_income to petitioner the dollar_figure of attorney’s fees paid under the terms of the settlement agreement respondent asserts that the issue of contingent attorney’s fees was not originally included in the pleadings because the court_of_appeals for the fifth circuit the circuit to which an appeal in these cases lies allowed a taxpayer to exclude from gross_income the portion of his or her recovery attributable to contingent attorney’s fees see 220_f3d_353 5th cir revg and remanding in part and affg on another issue tcmemo_1998_362 on date the supreme court resolved a split in the circuits over the contingent_fee issue holding that as a general_rule when a taxpayer’s litigation recovery constitutes income the taxpayer is taxable on the contingent_fee portion of the litigation recovery commissioner v banks u s ___ 125_sct_826 petitioner contends that the amendment would be prejudicial to him citing 59_tc_551 petitioner argues that the attorney’s fees issue necessarily will require dramatically different evidence analysis and case development from the issues previously pled although petitioner has not identified how the evidence or analysis would be dramatically different we agree that the applicability of the supreme court’s banks opinion is not clearcut or absolute certain arguments of the parties in banks were not addressed because they were not made in the lower courts commissioner v banks s ct pincite we would have to reopen the record so that these arguments could be properly addressed in these cases we are not persuaded that justice would be served by permitting the late amendment respondent’s motion for leave to file an amended answer will be denied sec_6662 accuracy-related_penalties respondent determined accuracy-related_penalties under sec_6662 for negligence or intentional_disregard_of_rules_and_regulations and for a substantial_understatement_of_income_tax on petitioner’s income_tax returns for through under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or intentional_disregard_of_rules_and_regulations or any substantial_understatement_of_income_tax sec_6662 and sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 however the amount of the understatement may be reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 in the alternative the amount of the understatement may be reduced by that portion of the understatement which is attributable to any item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 the sec_6662 penalty will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see also 116_tc_438 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional see id petitioner argues that it was reasonable for him to believe that he received no substantial payments for punitive_damages and interest petitioner has not cited any substantial_authority to support his argument that the entire amount received under the settlement agreement was excludable under sec_104 sec_6662 though petitioner disclosed his receipt of the payments and provided an explanation for the tax treatment of those payments on his returns for and there was no statement or disclosure for there was no reasonable basis for excluding the full amounts petitioner knew that there was an express allocation in the settlement agreement among compensatory_damages additional damages and other damages including punitive_damages and interest additionally petitioner included the amounts received from the second annuity in his gross_income on his original returns for and on his original returns for and he specifically designated those amounts as punitive further indicating his knowledge that punitive_damages and interest were not excluded under sec_104 therefore in the absence of reasonable_cause or substantial_authority for excluding from his income any of the payments received in or the disclosures were inadequate to reduce the understatement of his tax that is subject_to penalty under sec_6662 finally petitioner did not act with reasonable_cause and in good_faith sec_6664 from through petitioner reported on his original returns the receipt of punitive_damages yet the damages received in under the same paragraphs of the settlement agreement were not included by petitioner furthermore though it appears that petitioner had assistance in preparing his returns for and there is no evidence as to what petitioner told the preparer what the preparer told petitioner and whether or not petitioner’s reliance on any advice from the preparer was reasonable see sec_1_6664-4 income_tax regs penalties are sustained for through for substantial_understatement of tax petitioner has made no argument that penalties should not be sustained to the extent of the disallowed deductions petitioner has not cited any substantial_authority as to why penalties should not be sustained petitioner has not cited any substantial_authority to support his argument that he was in a trade_or_business and allowed to deduct his expenses under sec_162 it was unreasonable and thus negligent for petitioner simultaneously to exclude income and claim deductions for the expenses_incurred in the collection of that income penalties are sustained to the extent of the disallowed deductions for through sec_6651 addition_to_tax respondent determined the addition_to_tax for late filing because petitioner did not file his return until date there is no evidence that petitioner applied for an extension of time to file his return to avoid the addition_to_tax for filing a late return petitioner has the burden of proving that the failure_to_file timely did not result from willful neglect and was due to reasonable_cause see 469_us_241 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301 c proced admin regs because petitioner failed to present any explanation as to his late filing respondent's determination with respect to the addition_to_tax under sec_6651 is sustained we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decisions will be entered under rule
